UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4710


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE LOUIS ROBINSON, a/k/a King Louie,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00219-WO-1)


Submitted:   June 12, 2014                    Decided:    June 20, 2014


Before NIEMEYER   and   KING,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie Robinson appeals the 240-month below-Guidelines

sentence imposed by the district court following his convictions

by a jury of conspiracy to distribute cocaine base, in violation

of 21 U.S.C. §§ 841(b)(1)(A), 846 (2012), and five counts of

distributing       cocaine         base,     in        violation        of        21    U.S.C.

§ 841(a)(1),      (b)(1)(B)        (2012).            On    appeal,     Robinson’s         sole

contention is that his sentence is substantively unreasonable.

We affirm.

            We review a sentence for reasonableness, applying “an

abuse-of-discretion standard.”               Gall v. United States, 552 U.S.
38,   51   (2007).        Where,    as     here,       there     is    no    allegation      of

significant       procedural       error,        we        review     the    sentence      for

substantive reasonableness, “tak[ing] into account the totality

of the circumstances.”             Id.     If the sentence is within or below

the Guidelines range, we presume on appeal that the sentence is

reasonable.       United States v. Yooho Weon, 772 F.3d 583, 590 (4th

Cir. 2013).

            We    conclude     that      Robinson          has   failed      to    rebut    the

presumption       of     reasonableness          that       attaches        to    his   below-

Guidelines sentence.           See United States v. Montes-Pineda, 445
F.3d 375, 379 (4th Cir. 2006).                    The district court took into

account all of the factors identified by Robinson on appeal and

weighed    them        according    to     the     18       U.S.C.     § 3553(a)        (2012)

                                             2
factors.      The     court   concluded    that,   in   spite   of     Robinson’s

serious offense conduct and the need for deterrence, his age and

the sentencing disparity for cocaine base offenses warranted a

substantial variance below the Guidelines range.                      We conclude

that Robinson’s general attacks do not show that the district

court improperly weighed the § 3553(a) factors.                 Therefore, his

sentence is substantively reasonable.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with     oral   argument   because      the   facts    and   legal

contentions     are    adequately   presented      in   the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      3